 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendants
     R. Litt-Stoner and State of California
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                           FRESNO DIVISION

12

13   DANA SMITHEE, et al.,                                Case No. 1:19-cv-00004 LJO JLT
14                           Plaintiffs, STIPULATION FOR CONTINUANCE
                                         OF HEARING ON MOTION TO
15            v.                         DISMISS AND CONTINUANCE OF
                                         SCHEDULING CONFERENCE;
16                                       [PROPOSED] ORDER
     CA CORRECTIONAL INSTITUTION,
17   et al.,                             (Doc. 13)
18                                        Defendants.
19

20         Defendants’ motion to dismiss in this matter is set for hearing on March 28, 2019 at 9:30

21   a.m. (ECF No. 12.) Plaintiff’s counsel is unavailable to appear for the hearing at that time, and

22   has requested that Defendants stipulate to a continuance of the hearing date and the filing date for

23   Plaintiff’s opposition. Under Local Rule 143 and 230(f), the parties, through their counsel of

24   record, therefore agree to and request a continuance of the hearing to May 2, 2019 at 9:30 a.m.,

25   with Plaintiff’s opposition due April 11 and Defendants’ reply due April 25, 2019.

26         In addition, a scheduling conference is set for March 28, 2019 at 8:30 a.m. (Order Setting

27   Scheduling Conference, ECF No. 6.) A scheduling order may be modified upon a showing of

28   good cause and by leave of Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see also Johnson v.
                                                     1
                            Stipulation for Continuance of Hearing Date; [Proposed] Order (1:19-cv-00004 LJO JLT)
 1   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Here, the scheduling conference

 2   would be more productive if it were held after the motion to dismiss is decided. The parties

 3   therefore agree to and request that the scheduling conference be continued to May 29, 2019 at

 4   8:30 a.m.

 5          The parties have not sought continuances of these dates before, and the continuances are

 6   not being sought for any improper purpose.

 7          Based on the foregoing, the parties stipulate as follows: that the hearing on Defendants’

 8   motion to dismiss, previously set for March 28, 2019, at 9:30 a.m., be continued to May 2, 2019,

 9   at 9:30 a.m; that Plaintiff’s opposition to the motion to dismiss be due no later than April 11,

10   2019; that Defendants’ reply be due no later than April 25, 2019; and that the scheduling

11   conference, previously set for March 28, 2019, at 8:30 a.m., be continued to May 29, 2019 at 8:30

12   a.m.

13

14   Dated: March 4, 2019                                    Willoughby Brod, LLP
15                                                           /s/ Gregory J. Brod (as authorized 3/4/2019)

16                                                           Gregory J. Brod
                                                             Attorneys for Plaintiffs Dana Smithee and
17                                                           E.M., a minor by and through guardian ad
                                                             litem Jennifer Montes
18
     Dated: March 4, 2019                                    Respectfully submitted,
19
                                                             XAVIER BECERRA
20                                                           Attorney General of California
                                                             JON S. ALLIN
21                                                           Supervising Deputy Attorney General

22                                                           /s/ Jeremy Duggan

23                                                           JEREMY DUGGAN
                                                             Deputy Attorney General
24                                                           Attorneys for Defendants
                                                             State of California and R. Litt-Stoner
25

26
27

28
                                                         2
                            Stipulation for Continuance of Hearing Date; [Proposed] Order (1:19-cv-00004 LJO JLT)
 1                                          [Proposed] ORDER

 2         Based upon the stipulation of counsel, the Court ORDERS:

 3         1.    The stipulation to continue the scheduling conference and the motion to dismiss (Doc.

 4   13) is GRANTED IN PART;

 5         2.    The hearing on the defendants’ motion to dismiss is continued to May 2, 2019, at

 6   9:30 a.m. The plaintiff’s opposition to the motion to dismiss is due no later than April 11, 2019,

 7   and the defendants’ reply is due no later than April 25, 2019;

 8         3.    The scheduling conference is continued to May 23, 2019 at 8:45 a.m.

 9
     IT IS SO ORDERED.
10

11      Dated:     March 5, 2019                                 /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
                           Stipulation for Continuance of Hearing Date; [Proposed] Order (1:19-cv-00004 LJO JLT)
